DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,921,110 (Misaizu et al.) in view of Varacca, US Pat. 5,092,177. 
Misaizu teaches a strain gauge comprising:
a flexible resin substrate;
resistor each formed of a film that includes Cr, CrN, and Cr2N; and
a functional layer formed of a metal, an alloy, or a metal compound, the functional layer being in a lower surface of the resistors, 
wherein an element included in the functional layer is diffused into the film, 
wherein a first resistor is formed on one side of the substrate; and a second resistor is formed on another side of the substrate, and
wherein a gauge factor of the strain gauge is 10 or more, and 
and wherein a temperature coefficient of resistance of the strain gauge is in a range of from -1000 ppm/ºC to +1000 ppm/ ºC.
Misaizu, however, does not teach the resistors being in a Wheatstone bridge configuration.
Varacca teaches a strain gauge sensor with resistors (R1 and R2; see figures 2A to 2C and col 2, lines 39-51) on an upper surface of a substrate 1, and resistors (R3 and R4) on the lower surface of the substrate, this allows for producing a better-balanced bridge during absence of stress (see col. 3, lines 23-33).
It would have been obvious to one skilled in the art before the effective filing of the current invention to have combined the teachings of Varacca with Misaizu, since the bridge circuit taught by Varacca increase the effectiveness (better-balanced bridge) of the strain gauge sensor of Misaizu.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toda et al., Ogawa, Syck, Frey et al., Inamori, Sheiretov et al., Kieffer et al., Gregory and Prudenziati teach strain gauge sensor.  However, they do that teach a functional layer formed of a metal, an alloy, or a metal compound…, wherein an element included in the functional layer is diffused into the resistors (film).
Applicant cited Nakagama et al., (JP’649) teaches Cr, Cr2N strain gauge sensor.  However, SiO2 film 2 does not equate to the claimed functional layer, since the film 2 fails to promote crystal growth of the resistive film.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833


/KYUNG S LEE/Primary Examiner, Art Unit 2833